PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kanakkanatt et al.
Application No. 16/913,499
Filed: June 26, 2020
For: THERMALLY INDUCED REVEALING DECORATIVE DEVICE

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 24, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Kathleen K. Bowen  appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that  he or she as appropriate is authorized to represent the particular party on whose behalf  he or she as appropriate acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional  Application (Notice), mailed July 08, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 09, 2020. A Notice of Abandonment was mailed on March 09, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a surcharge fee of $80, inventor’s Oath/Declarations for Santosh Kanakkanatt, Kevin Pachuta and Quinn Aiken, (2) the petition fee of $1050, and (3) a proper  statement of unintentional delay. 

This application is being referred to the Office of Patent Application Processing for appropriate action, in the normal course of business, on the reply received.      






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions